Title: To George Washington from Bushrod Washington, 19 March 1789
From: Washington, Bushrod
To: Washington, George



Dr Uncle
Alexandria March 19th 1789

I was very sorry that Business at Court obliging me to be in Town on Monday last, prevented me from calling at Mount Vernon on my way up. Since then I have been, & I suppose shall continue to be under the necessity of attending Court all the week; should you not leave Home before Sunday, I shall on that day wait on you.
The Letter which accompanies this, I Recd a few days ago with a request to forward it to you. I am not intimately acquainted

with Mr Scott & can therefore say nothing from my own Knowledge with regard to his pretensions to the office for which he is a candidate. I have been informed by those upon whose candour & Judgment I can rely, that he stands high in the line of his profession, & has practised long with reputation & success. His character in private life I believe, stands fair. He has had a very liberal Education, & has this to recommend him, that his circumstances are disencumbered, easy & Independent. I have taken the liberty of communicating to you the character which I have had of this Gentleman, concieving that you would wish to recieve all the information which can be given respecting those who are candidates for office. If the application at this time be improper, I must bear the blame, as he requested me if it appeared to me to be so, to suppress it, and in that case I have to beg your pardon as nothing would distress me more than to give you offence. Wishing you in every Situation of Life Health & happiness I am Dr Uncle Your affect. Nephew

B. Washington


N.B. I have applyed to Colo. Lee for your Deed he says that it is executed & in the hands of Mr Chs Lee who goes to Rich. next week & will have it proved.

